SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 333-159577 Date of Report: October 18, 2010 MOUNTAIN RENEWABLES, INC. (Exact name of registrant as specified in its charter) Nevada 37-1563401 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 4320 Eagle Point Parkway, Suite A, Birmingham Alabama (Address of principal executive offices) (Zip Code) (205) 453-9650 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05 Amendments to the Registrant’s Code of Ethics On October 18, 2010 the Registrant’s Board of Directors adopted the “Mountain Renewables, Inc. Employee Code of Business Conduct and Ethics.”The Code of Ethics is applicable to all members of the Board of Directors, officers and employees of Mountain Renewables, Inc. Item 9.01 Financial Statements and Exhibits Exhibits Mountain Renewables, Inc. Corp. Employee Code of Business Conduct and Ethics. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized. Dated:October 18, 2010 Mountain Renewables, Inc. By: Kenneth A. Flatt, Jr. Kenneth A. Flatt, Jr. Chief Executive Officer
